Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 18, 2015

The Court of Appeals hereby passes the following order:

A16D0183. TERRY FERGUSON v. THE STATE.

      Terry Ferguson filed an “Application for Writ of Mandamus” in this Court,

which was docketed as a discretionary application. Ferguson seeks an order from this

Court ordering the Superior Court of Bartow County to rule on pending motions in

his criminal case.

      As an appellate court, we have limited original mandamus authority in aid of

our jurisdiction. See Ga. Const. of 1983, Art. VI, Sec. I, Par. IV (“Each court may

exercise such powers as necessary in aid of its jurisdiction or to protect or effectuate

its judgments; but only the superior and appellate courts shall have the power to issue

process in the nature of mandamus, prohibition, specific performance, quo warranto,

and injunction.”). The Supreme Court, however, has declared that such a mandamus

petition must be raised, in the first instance, in the superior court. See Brown v.

Johnson, 251 Ga. 436 (306 SE2d 655) (1983). The judge named as respondent will

disqualify, and another judge will be appointed to rule on the petition. See id. An

appeal from any such ruling should be filed in the Supreme Court. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83)

(2006) (“‘[C]ases involving the grant or denial of mandamus are within the exclusive

jurisdiction of [the Supreme] Court without regard to the underlying subject matter

or the legal issues raised.’”). Accordingly, this petition is hereby DISMISSED. See

Brown, supra.


                                      Court of Appeals of the State of Georgia
                                                                           12/18/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.